DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-9, filed July 23rd, 2021, with respect to drawing, specification, and claim objections and 112(b) rejections have been fully considered and are persuasive.  The objections to the drawings, specification, and claims and the 112(b) rejections has been withdrawn. 
Applicant's arguments see Pages 9-11, filed July 23rd, 2021 regarding 103 rejections have been fully considered but they are not persuasive. 
In regards to the argument that Kamon does not teach of “determine whether an elapsed time after the horn switch is operated is equal to or more than a preset restart preparation time, and upon determining the elapsed time after the horn switch is operated is equal to or more than the preset restart preparation time, restarts the engine”, the examiner respectfully disagrees.  It is noted that within the applicant’s disclosure that the invention is meant to “certainly notify workers around of start of an operation” (Para 0008), as well as in the applicant’s arguments, it is noted that “[s]ince the time from a point of the sounding of the alarming device 34 to a point of the restart of the engine 10 can have allowance, the workers or the like can retreat from the surroundings of the small-sized hydraulic excavator 1, and the operator can confirm the surroundings of the small-sized hydraulic excavator sufficiently.” (Page 10).  Therefore, the purpose of the horn being operated is to alert people nearby that the machine is going to operate, and it could be dangerous to other people to be in the proximity of the machine.  It is old and 
Kamon teaches that “Further, since the hydraulic lock is released subsequent to the engine restart, the operation can be started immediately. Still further, there is a time delay between the engine restart and the hydraulic unlock, there is no fear that the machine moves simultaneously to the restart of the engine 1” (Para 0072).  Kamon teaches of the machine being unable to move until the time delay has passed, therefore there is no immediate danger as a result of the engine being started, as it is the vehicle moving that would cause a need for the people nearby to be alerted.  Therefore, Kamon teaches of an obvious variant of the disclosed invention by have a time delay before a vehicle can be operated by unlocking a hydraulic lock, and therefore the rejection is upheld.  
Additionally/alternatively, Asakage discloses the claimed invention except for “determine whether an elapsed time after the horn switch is operated is equal to or more than a preset restart preparation time, and upon determining the elapsed time after the horn switch is operated is equal to or more than the preset restart preparation time, restarts the engine”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make an audible warning (i.e. yelling, pressing a horn button, using a radio, etc.) to alert people in the proximity of a construction vehicle that the vehicle is going to be restarted, and to wait some time period before restarting and operating the construction vehicle, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 
Therefore, the rejection is upheld and a detailed rejection follows below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, the claim recites “the monitor”, which has not been introduced in previous claims, rendering the claim indefinite.  It is unclear if this monitor is the same as the “display” introduced previously, or if this is different from the display.  For examination purposes, the monitor was interpreted as being the same as the display previously introduced in claim 5.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakage et al. (JP-2003307142; already of record from IDS; hereinafter Asakage; see previously attached annotated document for locations of paragraph numbers) in view of Kamon et al. (US 20060179830; already of record from IDS; hereinafter Kamon).
In regards to claim 1, Asakage teaches of a construction machine (Para 0001) comprising: 
an engine that is mounted on a vehicle body and serves as a prime mover (Abstract, Part 1, Para 0001); 
a hydraulic pump that is driven by the engine and delivers pressurized oil (Para 0010); 
a hydraulic actuator driven by the pressurized oil delivered from the hydraulic pump (Para 0010, 0019); 
a gate lock lever that is provided in an entrance of a driver's seat of the vehicle body and is configured to switch to a lock position prohibiting a drive of the hydraulic actuator and a lock release position allowing the drive of the hydraulic actuator (Abstract, Para 0046-0048, 0013); 
a controller configured to have an idling stop function of automatically stopping the engine when a state where the gate lock lever is in the lock position lasts for a specified time (Para 0056, Para 0046-0048, 0013); and 
a horn switch configured to, upon operation thereof, cause a horn to generate a sound to the surroundings of the vehicle body (Para 0049 Part 18), 
wherein the controller is configured to:
in a case where an elapsed time after the engine is automatically stopped by the idling stop function does not yet reach a preset restart standby time, cause the horn to generate a sound 
in a case where the elapsed time after the engine is automatically stopped by the idling stop function has reached the restart standby time, stop a power supply of the vehicle body (Para 0040, 02056-0057), and 
...
However, Asakage does not teach that in a case where an elapse time after the engine is automatically stopped by the idling stop function does not yet reach a preset restart standby time, the controller is configured to perform control of restarting the engine in a state where the horn switch is operated…
and determine whether an elapsed time after the horn switch is operated is equal to or more than a preset restart preparation time, and upon determining the elapsed time after the horn switch is operated is equal to or more than the preset restart preparation time, restarts the engine.

Kamon, in the same field of endeavor, teaches of in a case where an elapsed time after the engine is automatically stopped by the idling stop function does not yet reach a preset restart standby time, cause the horn to generate a sound and restart the engine in a state where the horn switch is operated (Abstract, Para 0047-0049, Part 15 and 17)…,
and determine whether an elapsed time after the horn switch is operated is equal to or more than a preset restart preparation time, and upon determining the elapsed time after the horn switch is operated is equal to or more than the preset restart preparation time, restarts the engine (Kamon Para 0068-0069, 0072; where the horn switch can activate the hydraulic lock; where it is an obvious variant of the claimed invention to have a delay from pressing the horn button until a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify controller restarting the engine when an input is made, as taught by Asakage, to include the input being a horn switch, as taught by Kamon, in order to allow for the avoidance of the restart command being given accidently (Kamon Para 0051-0052).
In regards to claim 3, Asakage in view of Kamon teaches of the construction machine according to claim 1, further comprising:
 a cab in which the driver's seat is disposed (Asakage Para 0049, 0034); and
a display disposed in the cab that is coupled to the controller (Asakage Para 0049, 0034), 
wherein the controller is configured to cause the display to display information indicating an effect waiting for an operation of restart of the engine in a case where the elapsed time after the engine is automatically stopped by the idling stop function does not reach the restart standby time (Asakage Para 0034, 0049, Part 16 and 18, Para 0054, 0073).
In regards to claim 4, Asakage in view of Kamon teaches of the construction machine according to claim 1, further comprising:

a display disposed in the cab that is coupled to the controller (Asakage Para 0049, 0034), 
wherein the controller is configured to cause the display to display information indicating an operation procedure of performing the restart of the engine in a case where the elapsed time after the engine is automatically stopped by the idling stop function does not reach the restart standby time yet (Asakage Para 0034, 0049, Part 16 and 18, Para 0054, 0073; restarting guide of an engine stop).
In regards to claim 5, Asakage in view of Kamon teaches of the construction machine according to claim 1, further comprising:
a cab in which the driver's seat is disposed (Asakage Para 0049, 0034); and
a display disposed in the cab that is coupled to the controller (Asakage Para 0049, 0034), 
wherein controller is configured to cause the monitor to display the information indicating a preparation until the engine restarts in a case where the elapsed time after the horn switch is operated does not reach the restart preparation time (Asakage Para 0034, 0049, Part 16 and 18, Para 0054, 0073; where there is a restarting method guide and a restart preparation time, so the screen could display this restart preparation as part of the guide of the engine restarting method).
In regards to claim 6, Asakage in view of Kamon teaches of the construction machine according to claim 1, wherein the driver' s seat is provided with an operation lever device that outputs an operation signal for operating the hydraulic actuator (Kamon Para 0047, 0049), and 
the horn switch is provided in a tip end of a lever configuring the operation lever device (Kamon Para 0047).
The motivation of combining Asakage and Kamon is the same as claim 1 above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/19/2021